Case 1-21-40901-nnl Doc 420 FileadO//l¢izl Entered Officicl LOicoised

Fill.in this. information to.identify the case:

Debtorname Crossbay Seashell Fish Market, Inc.

United States Bankruptcy Court for the. EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) 24-40951

 

[| Check if this is an
amended filing

 

 

Official Form 425A

 

Plan of Reorganization for Small Business Under Chapter 11 02/20

 

Crossbay Seashell Fish Market, Inc. 's First Plan of Reorganization, Dated July 12, 2021

Background for Cases Filed Under Subchapter V

A. Description and History of the Debtor's Business
The Debtor is a New York Corporation. Since 1992, the Debtor has been engaged in the operation of a Wholesale/Retail Fresh Fish Sales establishment located
in Howard Beach, New York.

Prior to December 2013, the Debtor was a party to a collective bargaining agreement ("CBA") with the Leather Goods, Handbags and Novelty Workers Local 1
with respect to the remittance of certain contributions to the Joint Retirement Fund on behalf of the employees covered by the CBA

Although the Fund terminated shortly thereafter, in accordance with ERISA, and the Debtor provided notice of such termination to the Fund and its employees, the
Debtor was still subject to pay certain “recalculated” liabilities to the Fund including a withdrawal liability and a continuing obligation to the Fund.

By 2019, the Debtor's liability ballooned to in excess of $780,000.00 with interest thereon. On or about March 2019, the Fund commenced litigation in the
USDC-EDNY to enforce its rights under the CBA and ERISA. The Debtor defaulted in the action, and on January 3, 2020, a judgment was entered against the
Debtor in the amount of $850,441.65.

Earlier this year, the Fund commenced enforcement proceedings against the Debtor, thus precipitating the filing of this Chapter 11 case.

Since the filing, the Debtor has successfully negotiated a compromise and settlement of the judgment in the amount of $36,000.00 (the “Settlement Sum’) which
shall be paid under the terms of this Chapter 11 Plan. The Settlement Sum is greater than the amount this creditor would have received in liquidation, and shail be
paid from the Debtor's ongoing operations over a term of 36 months in compliance with 11 U.S.C. Section 1191.

B. Liquidation Analysis

To confirm the Plan, the Court must find that all creditors and equity interest holders who do not accept the Plan will receive at least as much under
the Plan as such claim and equity interest holders would receive in a chapter 7 liquidation. A liquidation analysis is attached to the Plan as Exhibit
A.

C. Ability to make future plan payments and operate without further reorganization
The Pian Proponent must also show that it will have enough cash over the life of the Plan to make the required Pian payments and operate the
debtor's business.
The Plan Proponent has provided projected financial information as Exhibit B .
The Plan Proponent's financial projections show that the Debtor will have projected disposable income (as defined by § 1191(d) of the Bankruptcy
Code) for the period described in § 1191(c)(2) of a minimum of $2,000.00 per month_.
The final Plan payment is expected to be paid on_or before the first day of the 36th month after the Effective Date of the Pian _.

You should consult with your accountant or other financial advisor if you have any questions pertaining to these projections.

P| Article 1: Summary

This Plan of Reorganization (the Plan) under chapter 11 of the Bankruptcy Code (the Code) proposes to pay creditors of Crossbay Seashell Fish
Market, Inc. (the Debtor) from [Specify sources of payment, such as an infusion of capital, loan proceeds, sale of assets, cash flow from operations, or future income].

This Plan provides for: 0 classes of priority claims;

1__ classes of secured claims;

1__ class of non-priority unsecured claims; and

1_ class of equity security holders.

Non-priority unsecured creditors holding allowed claims will receive distributions, which the proponent of this Plan has valued at approximately four (4)
cents on the dollar. This Plan also provides for the payment of administrative and priority claims.

All creditors and equity security holders should refer to Articles 3 through 6 of this Plan for information regarding the precise treatment of their claim. A
disclosure statement that provides more detailed information regarding this Plan and the rights of creditors and equity security holders has been
circulated with this Plan.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have one. (If you do not have

 

Official Form 425A Plan of Reorganization for a Small Business Under Chapter 11 page 1
Debtor

Case 1-21-40901-nnl Doc 420 FileadO//l¢izl Entered Officicl LOicoised

Crossbay Seashell Fish Market, Inc. Case number (ifknown) 24-40951

Name

 

an attorney, you may wish to consult one.)

Ea Article 2: Classification of Claims and Interests

2.01

Class 1

All allowed claims entitled to priority under § 507(a) of the Code (except administrative expense claims under §
507(a)(2), and priority tax claims under § 507(a){8)).

 

2.02

2.03

2.04

Class 2

Class 3

Class 4

On April 16, 2021, an Order was entered by the Court setting June 21, 2021 as the last date for secured creditors to file
claims in this Chapter 11 case. There has been one secured claim filed in this case - a secured claim by M&T Bank
relating to payments on a 2021 Dodge Van used in the operation of the Debtor's business. The Debtor was current at
the time of filing and shall continue to remit payments to this creditor directly outside of this Chapter 11 Plan.

All non-priority unsecured claims allowed under § 502 of the Code. On April 16, 2021, an Order was entered by the
Court setting June 21, 2021 as the last date for secured creditors to file claims in this Chapter 11 case. One non-priority
unsecured claim has been filed in this Chapter 11 case - the claim of the Joint Retirement Fund in the amount of
$866,959.35. This creditor has agreed to accept the sum of $36,000.00, without interest thereon, to be paid in 36
monthly installments, each in the sum of $1,000.00 commencing on the Effective Date of this Plan.

Equity interests of the Debtor.

 

Ea Article 3: Treatment of Administrative Expense Claims, Priority Tax Claims, and Quarterly and Court Fees

3.01

Unclassified claims

Under section § 1123(a){(1), administrative expense claims, [‘gap” period claims in an involuntary case allowed under § 502(f) of
the Code,] and priority tax claims are not in classes.

 

3.02

Administrative expense
claims

Each holder of an administrative expense claim allowed under § 503 of the Code,will be paid on the effective date.

Administrative claimants consists of (a) professional fees due and owing to Debtor's counsel, and (b) any professional
fees which may be due and owing to Heidi Sorvino, Esq., the Subchapter V Trustee assigned to this case. It is estimated
that the professional fees due to Richard S. Feinsilver, Esq., Debtor's counsel will be in the approximate sum of
$7,500.00, which was paid as a retainer, subject to the approval of the Court. The Debtor also estimates that as of July
12, 2021, its post petition administrative liabilities shall total approximately less than $1,000.00, including a provision for
possible possible administrative tax obligations. In addition, the Debtor estimates legal fees of $2,500.00 to Ms.
Sorvino, subject to the entry of an appropriate Order by the Court. Any approved fees shall be paid to Ms. Sorvino within
10 days of the entry of the Order by the Court.

 

3.03

Priority tax claims

On April 16, 2021, an Order was entered by the Court setting October 8, 2021 as the last date for governmental units to
file priority tax claims in this Chapter 11 case. As of this date, three (3) priority tax claims have been filed in this cases
the claim of the Internal Revenue Service in the amount of $9551.85: the claim of the NYS Department of Labor in the
amount of zero ($.00) and the claim of the NYC Department of Finance in the amount of 3430.75.

(a) Internal Revenue Service - The claim filed by the Internal Revenue Service is an estimated claim based upon the
non-filing and/or processing of various pre-petition payroll tax returns. The returns for the subject periods were filed and
copies have been provided to the internal Revenue Service. It is anticipated that the claim of the Internal Revenue
Service shall be reduced to an amount of no greater than $1,000.00. This sum shall be paid in cash on th effective
Date of the Plan.

(b) New York State Department of Labor - In the event that the NYS Department of Labor files an amended claim, any
allowed amount of such claim shall be paid in cash on the Effective Date of the Plan

(c) NYC Department of Finance - The claim filed by the NYC Department of Finance is an estimated claim based upon
the non-filing and/or processing of various pre-petition tax returns. The returns for the subject periods were filed and
copies have been provided to the NYC Department of Finance. It is anticipated that the claim of the NYC Department of
Finance shall be reduced to an amount of no greater than $1,000.00. This sum shall be paid in cash on the Effective
Date of the Plan.

 

3.04

Statutory fees

All fees required to be paid under 28 U.S.C. § 1930 that are owed on or before the effective date of this Plan have been
paid or will be paid on the effective date.

 

3.05

Prospective quarterly fees

All quarterly fees required to be paid under 28 U.S.C. § 1930(a)(6) or (a)(7) will accrue and be timely paid until the case
is closed, dismissed, or converted to another chapter of the Code

 

Ea Article 4: Treatment of Claims and Interests Under the Plan

4.01

Claims and interests shall be treated as follows under this Plan:

Official Form 425A

Class Impairment Treatment
Class 1 - Priority claims Ci Impaired The are no Priority Claims in this case other than those

 

Pian of Reorganization for a Small Business Under Chapter 11 page 2
Case 1-21-40901-nnl Doc 420 FileadO//l¢izl Entered Officicl LOicoised

 

 

 

Debtor Crossbay Seashell Fish Market, Inc. Case number (if known) 24-40951
Name
excluding those in Article 3 ii Unimpaired discussed in Article 3 above.
Class 2 — Secured claim of [i Impaired One secured claim has been filed in this Chapter 11 case -
[insert name of secured wi Unimpaired the claim of M&T Bank relating to payments on a 2021

Dodge Van used in the operation of the Debtor's business.
The Debtor was current at the time of filing and shall
continue to remit payments to this creditor directly outside of
this Chapter 11 Plan

Class 3 — Non-priority Wi Impaired One non-priority unsecured claim has been filed in this
unsecured creditors Chapter 11 case - the claim of the Joint Retirement Fund
in the amount of $866,959.35. This creditor has agreed

to accept the sum of $36,000.00 in compromise and
settlement of its claim, without interest thereon,

to be paid in 36 monthly installments, each in the sum

of $1,000.00 commencing on the effective date of the Plan.

Class 4 - Equity security [_| Impaired The Debtor shall! retain the residual property of the Estate
holders of the Debtor ra Unimpaired upon completion of its plan payments.

creditor.]

[| Unimpaired

Ec Article 5: Allowance and Disallowance of Claims

5.01 Disputed Claim

A disputed claim is a claim that has not been allowed or disallowed [by a final non-appealable order], and as to which either:
(i) a proof of claim has been filed or deemed filed, and the Debtor or another party in interest has filed an objection; or
(ii) no proof of claim has been filed, and the Debtor has scheduled such claim as disputed, contingent, or unliquidated.

 

5.02 Delay of distribution ona
disputed claim

5.03 Settlement of disputed
claims

No distribution will be made on account of a disputed claim unless such claim is allowed [by a final non-appealable order].

The Debtor will have the power and authority to settle and compromise a disputed claim with court approval and
compliance with Rule 9019 of the Federal Rules of Bankruptcy Procedure.

 

EE. Article 6: Provisions for Executory Contracts and Unexpired Leases

6.01 Assumed executory
contracts and unexpired
leases

(a) The Debtor assumes, and if applicable assigns, the following executory contracts and unexpired leases as of the
effective date: None

(b) Except for executory contracts and unexpired leases that have been assumed, and if applicable assigned, before the
effective date or under section 6.01(a) of this Plan, or that are the subject of a pending motion to assume, and if
applicable assign, the Debtor will be conclusively deemed to have rejected all executory contracts and unexpired
leases as of the effective date.

A proof of a claim arising from the rejection of an executory contract or unexpired lease under this section must be
filed no later than 30 days after the date of the order confirming this Plan.

 

Ea Article 7: Means for Implementation of the Plan

The Plan is based on the continued operation by the Debtor of its business both prior to and subsequent to the
confirmation of this Chapter 11 Plan. The debtor's payments to its Class 3 creditor shall be made from the Debtor's
ongoing net operating income of the Debtor.

Notwithstanding the impact that the Covid-19 Crisis previously had on the Debtor's business fthe Debtor has shown the
ability to meet its post petition obligations on a regular basis since filing and has sufficient cash on hand to remit both its
ongoing payments and any lump sum payments due of the Effective Date of this Plan.

The Debtor's Operating Reports for the periods from the Petition Date to June 2021 are on file with the Bankruptcy Court.

 

Ea Article 8: General Provision

8.01 Definitions and rules of
construction

The definitions and rules of construction set forth in §§ 101 and 102 of the Code shall apply when terms defined or
construed in the Code are used in this Pian, and they are supplemented by the following definitions:

[Insert additional definitions if necessary].

 

Official Form 425A

Plan of Reorganization for a Small Business Under Chapter 11 page 3
Case 1-21-40901-nnl Doc 420 FileadO//l¢izl Entered Officicl LOicoised

 

 

Debtor Crossbay Seashell Fish Market, Inc. Case number (ifknown) 24.40951
Name
8.02 Effective Date The effective date of this Plan is the first business day following the date that is 14 days after the entry of the confirmation

order, If, however, a stay of the confirmation order is in effect on that date, the effective date will be the first business day
after the date on which the stay expires or is otherwise terminated.

 

8.03 Severability If any provision in this Plan is determined to be unenforceable, the determination will in no way limit or affect the
enforceability and operative effect of any other provision of this Plan.

 

8.04 Binding Effect: The rights and obligations of any entity named or referred to in this Plan will be binding upon, and will inure to the benefit
of the successors or assigns of such entity.

 

 

8.05 Captions The headings contained in this Plan are for convenience of reference only and do not affect the meaning or interpretation
of this Plan.
8.06 Controlling Effect Unless a rule of law or procedure is supplied by federal law (including the Code or the Federal Rules of Bankruptcy

Procedure), the laws of the State of New York govern this Plan and any agreements, documents, and instruments
executed in connection with this Plan, except as otherwise provided in this Plan

 

8.07 Corporate Governance Not applicable

 

8.08 Retention of Jurisdiction The Bankruptcy Court shail retain and have exclusive jurisdiction of and over all matters arising under, arising out or
relating to the following:

(a) to determine any and all objections to the allowance of Claims;

(b) to determine any and all pending applications for the rejection or assumption of executory contracts or
unexpired leases to which the Debtor is a party or with respect to which it may be liable, and to hear and determine, and
if need be to liquidate, any and ail Claims arising therefrom;

(c) to determine any and all applications, adversary proceedings, and contested or litigated matters,
concerning any claims of the Debtor or Reorganized Debtor preserved pursuant to the Plan and/or to set aside liens or
encumbrances and/or to recover any assets or damages to which the Debtor may be entitled under applicable
provisions of the Bankruptcy Code or other Federal, State or Local Law;

(d) to consider any modifications of the Plan, any defect or omission or to reconcile any inconsistency in any
order of the Bankruptcy Court, including the Confirmation Order, to the extent authorized by the Bankruptcy Code;

(e) to determine all controversies, suits and disputes that may arise in connection with the interpretation,
enforcement or consummation of the Plan

(f) to consider and act on the compromise and settlement of any Claim against or cause of action by or against
the Estate;

(g) to issue such orders in aid of execution of the Pian to the extent authorized by Section 1142 of the
Bankruptcy Code.

(h) to fix the allowance of compensation to all professionals; and

(i) to determine such other matters which may be set forth in the Confirmation Order or which may arise in
connection with the Plan, including, but not limited to, extending deadlines and time limits provided in the Plan.

 

Es Article 9: Discharge

If the Debtor’s Plan is confirmed under § 1191(a), on the effective date of the Plan, the Debtor will be discharged from any debt that arose before
confirmation of this Plan, to the extent specified in § 1141(d)(1)(A) of the Code, except that the Debtor will not be discharged of any debt:

() imposed by this Plan; or
(ii) to the extent provided in § 1141(d)(6).

if the Debtor's Plan is confirmed under § 1191(b), confirmation of this Plan does not discharge any debt provided for in this Plan until the court grants a discharge
on completion of all payments due within the first 3 years of this Pian, or as otherwise provided in § 1192 of the Code. The Debtor will not be discharged from any
debt:

(i) on which the last payment is due after the first 3 years of the plan, or as otherwise provided in § 1192;
or
(ii) excepted from discharge under § 523(a) of the Code, except as provided in Rule 4007(c) of the Federal Rules of Bankruptcy Procedure.

Ez Article 10; Other Provisions

 

Not Applicable

 

 

 

Official Form 425A Plan of Reorganization for a Small Business Under Chapter 11 page 4
Case 1-21-40901-nnl Doc 420 FileadO//l¢izl Entered Officicl LOicoised

Debtor _Crossbay Seashell Fish Market, Inc. Case number (ifknown) 24-40951
Name

Respectfully submitted,

 

 

 

 

X !si Pasquale Marotta 7/12/2021 Pasquale Marotta
[Signature of the Plan Proponent] [Printed name]

X Isi Richard S Feinsilver 7/12/2021 Richard S Feinsilver
[Signature of the Attorney for the Plan Proponent] [Printed name]

Official Form 425A Plan of Reorganization for a Small Business Under Chapter 11

page 5
Case 1-21-40901-nnl Doc 420 FileadO//l¢izl Entered Officicl LOicoised

CROSSBAY SEASHELL FISH MARKET INC.

LIQUIDATION ANALYSIS
(as of July 12, 2021)

ASSETS

Estimated

Market Value/Liquidation Value

Petty Cash on hand

Balance - DIP Operating Acct
Accounts Receivable (100% value)
Inventory (Non-Perishable)
Vehicles, Fixtures, Equipment

HuUaQwP

TOTAL ASSETS

LIABILITIES

$

200.

75000.
10000.

1000.

31000.

$ 117200.

ADMINISTRATIVE AND PRIORITY
EXPENSES OF CHAPTER 7 LIQUIDATION

Subchapter V Trustee Fee
Chapter 7 Trustee Fee (3%)
Chapter 7 Professional Fees
Chapter 11 Professional Fees
Post Petition Admin Claims
- Post Petition Accts Payable
(80% of prior month’s sales)
- Misc (Rent/Utilities)

TOTAL ADMINISTRATIVE EXPENSES

SECURED CLAIMS

M&T Bank (Auto Loan)

NET AVAILABLE FOR GENERAL
UNSECURED CREDITORS

$
$
$
$

2500.
2500.
5000.

60000.
5000.

75000.

18000.

24200.

00
00
00
00
00

00

00
00
00
00

00

00

00

00

00

(Estimated)
(Estimated)

(Estimated)
L052

Doc 20 Filed Of//idzicl entered Of/léizi 10

Case 1-21-40991-nnl

‘ueld Jo ayep aanoayja Uo onp s}uowAed poyeunse sapnyouy 4»
“you sep Q€-¢ | JO advsoae - a[qeded spmoosov Surjox Jo yowAed 10j VoIstAoId SOpPNoUy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZTE6TL TLEOTT O€vETT 68p0TT 8ESSOT L8STOT 91966 SOLL6 v9ILSS €7806 788S8 Tv6Z8 ,22ue|eg yueg SUISO/D
O00T oooT OooT O00T oo0oT oOooT OO0OT OO00T oooTt OooT OOOT | +0009 quawiAed uejd TT YD
Tv6E Tp6e Ty6e Tp6es Tpes Tv6?e Tv6z Tp6Z Tv6éS Tv6s Tp6e Tp6e WpOid JON

6SS8T 6SS8T 6SS8T 6S08T 6S08T 6S08T 6S08T 6508T 6S08T 6S08T 6S08T 6S08T sasuadx] (e101
00s 00s 00s oos oos 00s 00s 00s 00s 00s oos 00s ISA
00s 00s cos 00S 00s 00s 00s 00s 00s 00s 00s oos Aianyjag/Jaaesi
9ZE 9ZE 97E 97ZE 9ZE 9¢E 9ZE 9@E 9¢E 9ZE 9ZE 9tE ueoy ojny
0S6 0s6 os6 0S6 Os6 0S6 0s6 0s6 0S6 Os6 osé os6 Sdo4 JV JULY]
oocT o0cTt o0zT oocT ooct oo7t 007T oozt oocT oozt 00zT oozTt Jeaowuay osnjay
oser OS2t oset OS2T oszt OSzTr OS2T OS7T oset OSZT OS2t oszt saxel josAed
OSLY Oslv OSLP OSLD OSLP OSLD osdt OSLP OSép OSLD OSLP OsLp saeyes JON
o0oT ooot OOOT OOOT O00T OooT OooT ooot Q0oT OOOT OooT ooot s2uUeINsUl
00Sz o0sz 00sZ 0002 0002 000z 000c 0002 0002 000z 0002 000z sennn
€8ss €8SS €8SS €8SS €gss €8Ss sss €8gs €8SS €8ss €8ss €8ss quey
00S72 00SzZ 00SZZ o00re o00rz oootz ooote 000TZ o00rz o00rz 00072 o00z2 YjOld SSOIH

OOSL2T O0SZ2ZT QOSZZT QO09ET OO09ET QOO6TT OOO6TT OOO6TT OQ009€T OO09ET OOOEZT oooezr PIOS Spocyd jo ys0D

QOOoOST ooo0sT QOOoOosT o0onsTt O0009T oooort O000rT oocorT Q0009T o0c09T ooostrTt QOOSHT sajes ssoi

TLEOIT OfvETT 68V0IT 8ESSOT L8STOT 90966 SOLL6 v9LS6 €Z806 78858 Iv6Z8 000S8 auejeg yueg dujuuidag
raaiyd tz0z 2202 t20Z f20Z 7202 2702 e202 Tzoz TZ0Z Tz0z TZ0Z

ysn3ny Ane aune Aew judy yuelw qa4 uer aq AON po ydas

 

 

 

TZO¢/ZT/z Parepdn |Yyu-TS60p-TZ Dui “JayseW! ysty [jeyseas AeqssoiD

@ LIiglHX4

 
